Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-11 in the reply filed on 26 April 2022 is acknowledged.  The traversal is on the ground(s) that Groups I, II, and III related to the same invention.  This is not found persuasive because independent claims 1 and 12 are directed to inventions in two distinct fields of invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higgins-Luthman (US 2017/0072880)
For claim 1, Higgins-Luthman discloses a movable carrier auxiliary system ([0051]), comprising: 
	at least two optical image capturing systems respectively disposed on a left portion and a right portion of a movable carrier ([0067] Optionally, the vision system may provide a panoramic display that combines or merges images from two or more cameras or image sensors (such as from a center, rearward viewing camera and two side, rearward viewing cameras) so the driver of the vehicle may view a single display that displays the area rearward and to the sides of the host vehicle.), 
	wherein each of the optical image capturing systems comprises an image capturing module and an operation module ([0057] an image processor processing the image data); 
	the image capturing module captures and produces an environmental image surrounding the movable carrier ([0070]  The joining of images can include a resulting 360 degree image combining images from the front, rear and side facing cameras); 
	the operation module is electrically connected to the image capturing module, and 
	detects at least one moving object in the environmental image to generate a detecting signal and at least one tracking mark; 
	at least one image fusion output device which is disposed inside of the movable carrier and is electrically connected to the optical image capturing systems, 
	thereby to receive the environmental image of the optical image capturing systems to generate a fusion image; and 
	at least one displaying device electrically connected to the image fusion output device to display the fusion image and the at least one tracking mark ([0057] The vehicle vision system may be operable to highlight a portion of the display at or near the image of a detected object of interest and may track the image of the detected object of interest as the image moves across the display.).

For claim 2, Higgins-Luthman discloses the movable carrier auxiliary system of claim 1, wherein a horizontal angle of view covered by the fusion image is at least 120 degrees ([0070]  The joining of images can include a resulting 360 degree image combining images from the front, rear and side facing cameras).

For claim 3, Higgins-Luthman discloses the movable carrier auxiliary system of claim 1, wherein the at least one displaying device is optionally disposed either inside or outside of the movable carrier ([0066] with display at or near or around or overlaid on a rear-view mirror can also be applied to display systems for heads-up or larger displays at or on the windshield.).

For claim 4, Higgins-Luthman discloses the movable carrier auxiliary system of claim 3, wherein the at least one displaying device is a vehicle electronic rear-view mirror ([0066] with display at or near or around or overlaid on a rear-view mirror can also be applied to display systems for heads-up or larger displays at or on the windshield.).

For claim 5, Higgins-Luthman discloses the movable carrier auxiliary system of claim 3, wherein the at least one displaying device comprises at least one of a LCD, a LED, an OLED, a plasma projection element, a digital projection element, and a liquid crystal display module ([0058] conventional navigational displays (such as CRT, LCD, and/or the like)).
	
For claim 6, Higgins-Luthman discloses the movable carrier auxiliary system of claim 1, further comprising a warning module, wherein the warning module is electrically connected to the operation module, and receives the detecting signal, and generates a warning signal when the detecting signal is received to determine that the at least one moving object approaches the movable carrier ([0039] blind spot detection/lane change aide (BSD/LCA) system; [0046] vision system of a vehicle 11 may detect the driver's gaze direction 20 and a forward facing camera 22 of the vehicle 11 may be aimed in that direction to capture images of the object or animal 24 that the driver is looking at, whereby the image data may be processed to detect and identify the object or animal and to control the vehicle or provide an alert accordingly.).

For claim 7, Higgins-Luthman discloses the movable carrier auxiliary system of claim 6, further comprising at least one warning member which is disposed on the movable carrier and is electrically connected to the warning module, wherein the warning member operates when the warning member receives the warning signal ([0039] blind spot detection/lane change aide (BSD/LCA) system; [0046] vision system of a vehicle 11 may detect the driver's gaze direction 20 and a forward facing camera 22 of the vehicle 11 may be aimed in that direction to capture images of the object or animal 24 that the driver is looking at, whereby the image data may be processed to detect and identify the object or animal and to control the vehicle or provide an alert accordingly.)..

For claim 8, Higgins-Luthman discloses the movable carrier auxiliary system of claim 1, wherein the movable carrier auxiliary system comprises at least three optical image capturing systems respectively disposed on the left portion, the right portion, and a rear portion of the movable carrier ([0070]  The joining of images can include a resulting 360 degree image combining images from the front, rear and side facing cameras).

For claim 9, Higgins-Luthman discloses the movable carrier auxiliary system of claim 8, wherein a horizontal angle of view covered by the fusion image is at least 180 degrees ([0070] The joining of images can include a resulting 360 degree image combining images from the front, rear and side facing cameras).

For claim 10, Higgins-Luthman discloses the movable carrier auxiliary system of claim 1, wherein the movable carrier auxiliary system comprises at least four optical image capturing systems respectively disposed on the left portion, the right portion, a front portion, and a rear portion of the movable carrier ([0070] The joining of images can include a resulting 360 degree image combining images from the front, rear and side facing cameras).

For claim 11, Higgins-Luthman discloses the movable carrier auxiliary system of claim 10, wherein a horizontal angle of view covered by the fusion image is 360 degrees ([0070]  The joining of images can include a resulting 360 degree image combining images from the front, rear and side facing cameras).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spero, Yechezkal Evan	US 20030169213 A1	Enhanced vision for driving

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485